IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 18, 2012

           STATE OF TENNESSEE v. CHRISTOPHER M. MIMMS

                Appeal from the Circuit Court for Montgomery County
                       No. 40901172 Michael R. Jones, Judge


                No. M2011-02712-CCA-R3-CD - Filed February 8, 2013



        The defendant was convicted of selling more than 0.5 grams of cocaine, a Class B
felony, and selling more than 0.5 grams of cocaine within a school zone, a Class A felony.
On appeal, the defendant claims that the evidence was insufficient to support his conviction
of the latter charge. The defendant also claims that the trial court erred by failing to instruct
the jury with respect to lesser included offenses and by permitting the State to ask questions
concerning prior drug transactions between the defendant and a confidential informant. After
review, we conclude that the evidence is sufficient to support the defendant’s convictions and
that his remaining claims have been waived. We affirm the judgments of the trial court
accordingly.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed.

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and D. K ELLY T HOMAS, J R., JJ., joined.

Christopher G. Clark (on motion for new trial and appeal) and Adrienne Fry (at trial),
Clarksville, Tennessee, for the appellant, Christopher M. Mimms.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney
General; John W. Carney, Jr., District Attorney General; and Helen Young, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION


                        FACTS AND PROCEDURAL HISTORY
       On September 8, 2009, a Montgomery County grand jury returned an eight count
indictment charging the defendant, Christopher M. Mimms, with eight drug-related crimes:
two counts of selling more than 0.5 grams of cocaine in violation of Tennessee Code
Annotated section 39-17-417, two counts of delivering more than 0.5 grams of cocaine in
violation of Tennessee Code Annotated section 39-17-417, one count of selling more than
0.5 grams of cocaine within a school zone in violation of Tennessee Code Annotated section
39-17-417 (as enhanced by Tennessee Code Annotated 39-17-432), one count of delivering
more than 0.5 grams of cocaine within a school zone in violation of Tennessee Code
Annotated section 39-17-417 (as enhanced by Tennessee Code Annotated 39-17-432), one
count of possession of more than 0.5 grams of cocaine in violation of Tennessee Code
Annotated section 39-17-417, and one count of possession of drug paraphernalia in violation
of Tennessee Code Annotated section 39-17-425. The defendant was tried by jury on March
21-23, 2011.

        At the defendant’s trial, Mr. Michael Vincent testified that he agreed to work with
police as a confidential informant after he was arrested at a crack house, in exchange for
having a pending charge (of possession of drug paraphernalia) against him dropped. He
testified that he knew the defendant as “C-Whiz” and that he informed Agent Evans of the
Clarksville Police Department that he was able to purchase crack cocaine from this
individual. He testified that he made contact with the defendant by cell phone on April 1,
2009, and this call was recorded. He testified that he arranged to purchase $150 of crack
cocaine from the defendant at this time and that he and the defendant mutually agreed to meet
at a Minit Mart on Crossland Avenue in Clarksville, Tennessee.

       Mr. Vincent testified that prior to meeting with the defendant, he was outfitted with
a recording device, and his vehicle was searched by police to ensure that it contained no
existing contraband. He testified that he proceeded to the Minit Mart, but the defendant
changed the location of the deal to a Chinese buffet. Mr. Vincent testified that after he
arrived at that location, the defendant came out of the restaurant after several minutes, went
to his own car, and then joined Mr. Vincent in his car. Mr. Vincent testified that they
exchanged small talk and then he “handed [the defendant] the money and he handed me the
product.” Mr. Vincent testified that the defendant offered to sell him the remaining crack
cocaine that he had on him for an additional twenty dollars, but he declined the offer because
he did not have any additional money. He testified that the defendant did not provide him
with the additional cocaine on that occasion. He testified that the defendant never provided
him with any cocaine without receiving some form of payment.

        Mr. Vincent testified that after the exchange, he returned to the police station. He
testified that he was followed by police for the entire distance and that he did not make any
stops. He testified that after arriving at the station he relinquished custody of the crack

                                             -2-
cocaine to Agent Evans. He testified that he was searched afterward, and no additional
contraband was found.

       Mr. Vincent testified that on April 2, 2009, he again contacted the defendant at the
behest of law enforcement to arrange for the purchase of cocaine. Mr. Vincent again testified
concerning the steps taken by police to monitor the transaction, including wiring him for
audio and searching him before and after the transaction. Mr. Vincent again testified that he
and the defendant initially agreed to meet at “the store” (the Minit Mart on Crossland
Avenue), but the defendant again changed the location. Mr. Vincent testified that they
ultimately met at a gas station at a Kroger grocery store on Dover Crossing Road. Mr.
Vincent testified that on this occasion the defendant entered his car and sold him $100 worth
of crack cocaine.

        Mr. Vincent testified that on April 9, 2009, he called the defendant again at the behest
of Agent Evans and requested to purchase another $150 worth of crack cocaine. He testified
that, once again, he was searched and outfitted with a recording device. He testified that on
this occasion, he actually met with the defendant at “the store,” where he got into the
defendant’s vehicle and they completed the exchange.

        Mr. Vincent testified that on April 10, 2009, he called the defendant at the request of
Agent Evans and requested to purchase additional drugs. He did not specify any particular
amount of money or drug quantity in this phone call. He testified that they initially agreed
to meet at “the store,” but the defendant switched the location to a Kroger grocery store. He
testified that was not wired for audio and was not asked to physically meet with the defendant
on this occasion.

       While on the stand, Mr. Vincent testified that he had listened to various CDs
containing audio recordings made of his phone calls to—and interactions with—the
defendant, and these were entered into evidence and played for the jury. He also identified
numerous photographs that were taken by police surveillance units during the drug
transactions, and these were entered into evidence as well. Mr, Vincent testified that in
addition to having the pending drug charge against him dropped, he received a bus ticket
home in return for his assistance to the police.

       On cross-examination, Mr. Vincent denied that he met the defendant while working
at a McDonald’s restaurant. He denied that he and the defendant were friends. He denied
that he and the defendant had gone to bars together in Clarksville to pick up girls. He
admitted that the defendant had been to his house, but he denied that he and the defendant
had played video games together there. He admitted that he had smoked cigarettes with the
defendant but denied that he and the defendant had smoked crack cocaine together. Mr.

                                              -3-
Vincent acknowledged that the defendant had offered to help get him a job, and made a
reference to the two of them working together. He denied that he believed that the defendant
was an “easy target” because he knew that the defendant had a drug problem. Mr. Vincent
admitted that he had worked as a “snitch” for law enforcement in the past and that he was
familiar with the way the system worked. He denied that his obligation to law enforcement
ended on April 9 because he had “finally lured [the defendant] to that store.”

        On re-direct examination, Mr. Vincent was asked why he had only had to ask the
defendant to meet him at “the store” when he set up the first drug transaction, rather than
specifying the Minit Mart by name. The defendant responded that the location was “where
we had generally met in the past.” When asked by the State, “for what purpose?” the witness
testified, over the defense’s objection based on relevance, that the location was “a common
place we both knew to go.” When asked “[f]or what?” without any further objection by the
defendant, Mr. Vincent responded, “[f]or the purchase of crack cocaine.” Mr. Vincent
further testified without objection from the defendant that the police were not involved in
these prior purchases in any way. Mr. Vincent added that it was almost impossible for an
individual to buy drugs from someone who had not sold them drugs in the past.

       Agent Will Evans of the Clarksville Police Department testified that he came into
contact with Mr. Vincent and was informed that Mr. Vincent could purchase drugs from an
individual named “C-Whiz.” He testified that on April 1, 2009, he directed the defendant to
arrange a drug transaction with “C-Whiz.” He testified that he provided Mr. Vincent with
$150 in bills after photocopying these bills for purposes of recording their serial numbers.
He testified that he wired Mr. Vincent and his vehicle for audio. He testified that he searched
Mr. Vincent for any additional contraband and money both before and after the drug
transaction.

       Agent Evans testified that he, along with five or six other officers, conducted audio
and visual surveillance of Mr. Vincent as he drove to and from his meeting with the
defendant. He testified that following the meeting, he field tested the suspected contraband
that was given to him by Mr. Vincent, and it tested positive for cocaine. He testified that he
then sent the suspected contraband to the Tennessee Bureau of Investigation (“TBI”)
laboratory for more comprehensive testing.

        Concerning the meeting on April 2, 2009, Agent Evans testified that he followed the
same general procedures that he had used the day before. He testified that Mr. Vincent
requested to purchase $100 worth of crack cocaine from the defendant on this occasion. He
testified that the substance given to him by Mr. Vincent following the transaction field tested
positive for cocaine, and he again sent it to the TBI laboratory for further analysis. He also
testified concerning several photographs that were taken by police during this transaction.

                                              -4-
        With respect to the transaction on April 9, 2009, Agent Evens testified that he
followed the usual procedure with respect to the controlled purchase of the cocaine. He
testified that he gave Mr. Vincent $150 after photocopying the bills to record their serial
numbers. He testified that he along with five to seven additional officers conducted
surveillance during the drug transaction. He testified that the transaction occurred at a Minit
Mart, and that following the transaction, it was brought to his attention that the location was
possibly within a school zone.

        Agent Evans testified that he used “Google Earth” to determine the distance from the
Minit Mart to the school property. While on the stand, Agent Evens was shown “the
download” of the search that he did on “Google.” He testified that this download illustrated
the edge of the Minit Mart property (located at the corner of Crossland Avenue and
Greenwood Avenue) to the edge of the school property. He identified the location of the
school and the drug transaction on this “download.” He testified that the “download”
reflected that the drug transaction was within one thousand feet of the school. He also
testified that he “walked th[e] distance off” as a normal person would walk from the far end
of the Minit Mart to the edge of the school’s property, which was 426 feet, to the front drive
of the school, which was 712 feet, and to the front door of the school, which was 985 feet.

        Agent Evans testified that on April 10, 2009, he requested that Mr. Vincent call the
defendant to purchase additional drugs. He testified that after learning from Mr. Vincent that
the defendant was at a Kroger grocery store, he and other officers proceeded to that location,
where they found the defendant sitting in his car by himself. They arrested the defendant and
searched his vehicle, where they found a baggie containing a white crystalline rock-like
substance that field-tested positive for cocaine. When they searched the defendant’s wallet,
they found a ten dollar bill matching the serial number of a ten dollar bill that they had
photocopied before the drug transaction on April 9, 2009. Agent Evans testified that the
digital face of the defendant’s cell phone displayed the name “C Whiz.”

       Agent Cassandra Beavers of the Tennessee Bureau of Investigation was qualified as
an expert in the weighing and testing of drugs. She testified that she received a sample on
April 3, 2009, from Agent Will Evans, and she tested this sample and determined that it
contained 0.6 grams of cocaine base. She testified that she received a second sample on that
same date from Agent Will Evans, and after testing she also determined that this sample
contained 0.6 grams of cocaine base.

       Special Agent Denotria Patterson of the Tennessee Bureau of Investigation was also
qualified as an expert in forensic chemistry. Agent Patterson testified that she had tested a
substance identified to her as coming from a drug transaction conducted on April 9, 2009,
and determined that the substance consisted of 0.5 grams of cocaine base. She testified that

                                              -5-
she tested a substance represented to her as coming from the defendant’s vehicle on April 10,
2009, and determined that it contained 4.8 grams of cocaine base.

        Mr. James Robert Sumrell, the Chief Operations Officer for the Montgomery County
School system, testified that he was familiar with the Norman Smith Elementary School and
that the school was located at 740 Greenwood Avenue. He testified that the school serviced
children from pre-Kindergarten to the Fifth Grade, and it was in operation on April 9, 2009.

       Following this testimony, the State rested, and the defendant took the stand in his own
defense. The defendant testified that he was the father of an eleven year old son and a seven
year old daughter. He testified that he was close friends with Mr. Vincent and that the two
shared a number of mutual friends. He testified that they used to go over to each other’s
houses frequently. He testified that they drank together and smoked crack cocaine together.

        The defendant testified that he provided crack cocaine to the defendant on occasion
and that the defendant provided crack cocaine to him on occasion, because they were
“smoking partners.” He testified that they frequently did this together on weekends. He
testified that Mr. Vincent was lying when he acted like he did not know him. He testified
that he never sold drugs.

        On cross-examination, the defendant acknowledged that his employer tested for drugs
and that he had never failed a drug test. However, he asserted that such testing only occurred
if there was a workplace injury.

       Following this testimony, the defense rested, the parties gave closing arguments, and
the jury was instructed. Following deliberations, the jury returned with a verdict of guilty
with respect to counts I & V, finding that the defendant was guilty of selling 0.5 grams or
more of cocaine and that the defendant was guilty of selling 0.5 grams or more of cocaine
in a school zone. The jury deadlocked on the remaining counts.1

       On September 16, 2011, the defendant was sentenced to ten years for selling more
than 0.5 grams of cocaine and to fifteen years for selling more than 0.5 grams of cocaine in
a school zone. The trial court ordered these sentences to be served concurrently. The
defendant filed a motion for new trial on October 13, 2011. The trial court denied the
defendant’s motion on November 29, 2011. The defendant filed a notice of appeal on
December 12, 2012. We proceed to consider his claims.

                                               ANALYSIS

       1
           Count eight was dismissed by the State prior to trial.

                                                     -6-
       The defendant claims that the evidence presented at trial was insufficient to support
his conviction for selling 0.5 grams or more of cocaine in a school zone. The defendant also
claims that the trial court erred by failing to instruct the jury on lesser included offenses with
respect to both counts, and by permitting the State to ask questions concerning prior drug
transactions between the defendant and the confidential informant. For the reasons that
follow, we affirm the judgments of the trial court.

                                                I.

       When a defendant challenges the sufficiency of the evidence, the standard of review
on appeal is well-known. As our supreme court recently explained:

       Appellate courts evaluating the sufficiency of the convicting evidence must
       determine “whether, after viewing the evidence in the light most favorable to
       the prosecution, any rational trier of fact could have found the essential
       elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Because a guilty
       verdict removes the presumption of innocence and replaces it with a
       presumption of guilt, on appeal a defendant bears the burden of showing why
       the evidence is insufficient to support the conviction. State v. Parker, 350
S.W.3d 883, 903 (Tenn. 2011). This Court affords the State the strongest
       legitimate view of the evidence presented at trial and the reasonable and
       legitimate inferences that may be drawn from the evidence. State v. Bland,
       958 S.W.2d 651, 659 (Tenn. 1997). “The credibility of the witnesses, the
       weight to be given their testimony, and the reconciliation of conflicts in the
       proof are matters entrusted to the jury as the trier of fact.” State v. Campbell,
       245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295
       (Tenn. Crim. App. 1978)). This Court neither re-weighs the evidence nor
       substitutes its inferences for those drawn by the jury. Bland, 958 S.W.2d at
       659. Circumstantial and direct evidence are reviewed under the same standard
       of review. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).
       Circumstantial evidence alone is sufficient to support a conviction, and the
       circumstantial evidence need not exclude every reasonable hypothesis except
       that of guilt. Id. at 381.


State v. Wagner, No. M2010-00992-SC-R11-CD, 2012 Tenn. LEXIS 746, at **18-19 (Tenn.
Oct. 12, 2012).

       The defendant in this case was convicted of violating Tennessee Code Annotated 39-

                                               -7-
17-417, which states in relevant part: “It is an offense for a defendant to knowingly . . . [s]ell
a controlled substance.” T.C.A. 39-17-417(a) (2009). A “violation of subsection (a) with
respect to . . . Cocaine . . . is a Class B felony if the amount involved is point five (.5) grams
or more of any substance containing cocaine . . . .” T.C.A. 39-17-417(c)). However, “[a]
violation of § 39-17-417 . . . that occurs on the grounds or facilities of any school or within
one thousand feet (1,000') of the real property that comprises a public or private . . . school
. . . shall be punished one (1) classification higher than is provided in § 39-17-417(b)-(i) for
such violation.” T.C.A. § 39-17-432(b)(1). An offender must also actually serve at least the
minimum sentence for his appropriate range for any such violation. See T.C.A. §39-17-
432(c).

        The defendant does not challenge the sufficiency of the convicting evidence with
respect to selling more than 0.5 grams of cocaine on April 9, 2009, and we note that evidence
sufficient to support the jury’s findings with respect to each of the essential elements of this
crime is contained in the direct testimony of Mr. Vincent. Rather, the defendant challenges
the enhancement of his sentence pursuant to section 39-17-432. The defendant claims that
the State failed to prove beyond a reasonable doubt that this sale occurred within 1000 feet
of real property containing a school.

        In this regard, the defendant claims that the Google “download,” or computer
generated map, which was relied upon by Agent Evans during his direct testimony on the
subject was entered into evidence without foundation. The defendant acknowledges that
there was no contemporaneous objection to the introduction of this “download” at trial, but
urges this court to ignore the defendant’s waiver and reverse the defendant’s conviction using
the “plain error” standard of review. See State v. Adkission, 899 S.W.2d 626, 636 (Tenn.
Crim. App. 1994) (“[T]his Court may, in the exercise of its discretion, consider an issue
which has been waived due to a procedural default . . .”). After striking the evidence
provided by the “download” pursuant to plain error, the defendant would have this court
further examine the remaining testimony of Agent Evans, in which he claims to have also
“walked off” the distance at issue. The defendant would have this court deem this remaining
testimony insufficient because Agent Evans did not further explain what he meant by the
term “walk off,” and more specifically did not explain what, if any, tool was used to measure
the distance between the property lines.

        However, this court is not inclined to ignore the defendant’s failure to object to the
admission of the Google “download” and to the testimony of Agent Evens concerning to it.
Prior to reviewing a decision under the plain error standard, this court must find that five
factors are satisfied, including that consideration of the error is “necessary to do substantial
justice.” Id. at 639. We do not believe that ignoring the defendant’s waiver is necessary to
accomplish substantial justice in this case. The record reflects that the necessary distance

                                               -8-
was established by the State at trial using a “belt-and-suspenders” approach; the State
initially calculated the distance using a computer, and then checked the distance thus
obtained by physically traversing it. Agent Evans testified that using both approaches the
distance between the Minit Mart and the school property was less than 1000 feet.

       While Agent Evans did not specify the precise tool that he used to measure the
distance between the two locations while he was physically walking it off, we do not deem
this omission fatal to the State’s case. There are numerous tools available to law
enforcement and the general public that can be used to calculate a distance while physically
walking it, and it may fairly be inferred from Agent Evan’s testimony that he calculated the
distance using one of them. If the defendant wished to challenge the specific method used
by Agent Evans to measure the distance at issue while he was walking it off, he was free to
explore the issue on cross-examination. The defendant elected not to do so.

        Finally, the defendant urges that Agent Evan’s testimony is insufficient to establish
that the April 9, 2009, drug transaction occurred in a school zone because he erroneously
discussed only the distance between the two property lines (i.e. the distance between the
school’s property line and the property line of the Minit Mart), rather than the distance from
the drug transaction to the school’s property line. After carefully reviewing the record and
relevant exhibits, we believe that the defendant has misinterpreted Agent Evan’s testimony
in this regard. It appears to us from his testimony that Agent Evans calculated the distance
between the “far” end of the Minit Mart property line to the property line of the school, not
the “near” end of the Minit Mart property to the property line of the school. Given that
record evidence fully establishes that the drug transaction occurred somewhere on the Minit
Mart property, it appears likely that Agent Evans thus “spotted” the defendant an unknown
distance (i.e. the distance from the actual drug transaction to the “far” edge of the Minit Mart
property) in conducting his calculations. Nonetheless, he testified that the distance at issue
was 426 feet. Given that the enhancement provided for in section 39-17-432 would apply
to distances as great as 1000 feet, whether or not the distance involved in this case sufficed
to qualify under the statute was not a close issue.

        Although it was not necessary to do so (as section 39-17-432 requires only that the
drug transaction at issue occur within 1000 feet of “real property that comprises a public or
private . . . school,” which implies that the critical measurement for legal purposes involves
the edge of the school’s property line nearest to the drug transaction), Agent Evans testified
that the front drive of the school, and even the school’s front door, were also within 1000 feet
of the far edge of the Minit Mart property. This testimony further supports the conclusion
that this was not a close issue. The defendant’s claim that the evidence is insufficient to
support his conviction for selling more than 0.5 grams of cocaine within a school zone is
denied.

                                              -9-
                                               II.




         The defendant claims that the trial court erred by failing to instruct the jury on lesser
included offenses. According to the defendant, the trial court instructed the jury with respect
to simple possession on Count 2 of the indictment (pertaining to the delivery of a controlled
substance), but not Count 1 of the indictment (pertaining to the sale of a controlled
substance). According to the defendant, the trial court verbally instructed the jury: “If you
will remember, I charged you earlier that delivery and sale are alternative charges; therefore,
I have only put the casual exchange under the delivery part, but it would apply in counts one
and two, together.” The defendant claims that this additional instruction “was not included
in the trial court’s charge to the jury that they were able to take with them into deliberations.”
The defendant makes the same argument with respect to Count 5 and Count 6, which were
also alternative counts involving the delivery and sale of a controlled substance. The
defendant claims that simple possession is a lesser included offense of the sale and delivery
of crack cocaine, and that the evidence supported an instruction on this score because he
testified at trial that he and the confidential informant were close friends who had a history
of sharing drugs.

        The State claims that the defendant has waived this issue by failing to include a
complete copy of the transcript of the jury instructions and verdict forms, and by failing to
make a contemporaneous objection at trial. See State v, Ballard, 855 S.W.2d 557, 560 (Tenn.
1993) (“Where the record is incomplete and does not contain a transcript of proceedings
relevant to an issue presented for review . . . an appellate court is precluded from considering
an issue.”); Tenn. R. App. P. 24(b); Tenn. R. App. P. 36(a). We agree. Nor may we review
this issue under the plain error standard, as the record before us does not clearly establish
what happened in the trial court. See, e.g., Adkisson, 899 S.W.2d at 641. The defendant’s
claim that the trial court erred by failing to charge the jury concerning lesser included
offenses is denied.

                                               III.

       The defendant claims that the trial court erred by permitting the State’s confidential
informant to testify concerning prior drug transactions between himself and the defendant.
In general, “[e]vidence of other crimes, wrongs, or acts is not admissible to prove the
character of a person in order to show action in conformity with the character trait.” Tenn.
R. Evid. Rule 404. Evidence of prior bad acts is, however, admissible for other purposes,

                                              -10-
provided certain procedural safeguards are met. See id. The defendant argues that the State
impermissibly solicited testimony concerning the defendant’s prior drug transactions in order
to establish that he was a drug dealer, and therefore that he more likely sold drugs on the date
in question. The defendant claims that the admission of this testimony violated Rule 404(b),
and his conviction should be reversed accordingly.

       The defendant specifically complains of the certain testimony given by Mr. Vincent
during his re-direct examination. During Mr. Vincent’s cross-examination, defense counsel
suggested that the witness had enticed the defendant into selling drugs at the Minit Mart
because it was located inside a school zone. During Mr. Vincent’s re-direct examination, the
following exchange took place:

       Q: You meet at the Mini[t] Mart?
       A: Un-huh (indicating yes by sound).
       Q: Why did you – you didn’t say meet me at the Mini[t] Mart on Crossland,
       you said meet me at the store, is that not what you said?
       A. Yes ma’am.
       Q: And why was that the only thing you needed to say?
       A: Because that is where we had generally met in the past.
       Q: For what purpose –
               Defendant: Objection.
               Witness: For a purpose –
               Defendant: Relevance –
               ADA: She opened the door, Your honor.
               Court: Overrule the objection. Go ahead.
       A: [I]t was the place where we had met in the past and it was the – a common
       place that we both knew to go.
       Q: For what?
       A: For the purchase of crack cocaine.

         The record reflects that the defendant did not raise a contemporaneous objection to
the testimony at issue on either undue prejudice or Rule 404(b) grounds. The only objection
raised by the defendant during this portion of the trial was one based on relevance. This
objection was properly overruled, as the testimony was plainly relevant to the subject matter
of the case. Moreover, the defendant failed to raise any objection whatsoever to the
particular question “[f]or what,” which was the question that in fact that elicited the
questionable material.

       The record reflects that the defendant did not object to the testimony at issue as
character evidence at any point during the trial. The issue was raised for the first time in the

                                              -11-
defendant’s motion for a new trial. Because of the defendant’s failure to make a proper
objection, no record has been developed in the court below from which this court might
properly analyze the Rule 404(b) issue. “This court has concluded that when a lack of an
objection prevents the development of the record, rarely will plain error review extend to an
evidentiary issue.” State v. Dennis Marshall, No. W2011-00742-CCA-R3-CD, 2012 Tenn.
Crim. App. LEXIS 786, at *33 (Tenn. Crim. App. Sept. 27, 2012). The defendant’s claim
that the trial court erred by permitting the State to question Mr. Vincent concerning prior
drug transactions with the defendant is denied.

                                     CONCLUSION

       For the foregoing reasons, the judgments of the trial court are affirmed.




                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                            -12-